[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-2494

                         THOMAS J. LYNES,

                      Petitioner, Appellant,

                                v.

                           TIMOTHY HALL,

                       Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
                 Selya and Lipez, Circuit Judges.



     Thomas J. Lynes on brief pro se.
     Thomas F. Reilly, Attorney General and Linda A. Wagner,
Assistant Attorney General, Criminal Bureau, on brief for appellee.



                         October 22, 2002
            Per Curiam.   Pro se petitioner Thomas Lynes appeals

a district court order that dismissed his 28 U.S.C. § 2254

petition.     Having thoroughly reviewed the record and the

parties' briefs on appeal, we agree that the Massachusetts

Appeals Court's decision was neither "contrary to" nor an

"unreasonable application" of Boykin v. Alabama, 395 U.S. 238

(1969), and its progeny.      Accordingly, the judgment of the

district court is affirmed.    See Local Rule 27(c).




                               -2-